Filed 8/20/14 Marriage of Ruballos CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re Marriage of JORGE A. and ROSA                                  B247989
RUBALLOS.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. BD550156)

JORGE A. RUBALLOS,

         Appellant,

         v.

ROSA V. RUBALLOS,

         Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Elia
Weinbach, Judge. Affirmed.
         Jorge A. Ruballos, in pro. per., for Plaintiff and Appellant.
         Rosa V. Ruballos, in pro. per., for Defendant and Respondent.
                                        _________________________
       Jorge A. Ruballos appeals from a judgment of the family law court finding that
certain real property in Guatemala was acquired with community funds. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
                                                                 1
       Jorge A. Ruballos and Rosa V. Ruballos (now Linares) were married in August
1995 and separated 16 years later in August 2011. They have two teenage children.
Jorge petitioned for dissolution of the marriage on August 22, 2011. Jorge and Rosa
resolved all custody, support and property issues except for the characterization (source
of funds) of certain real property located in Guatemala known as Hacienda El Cerrito and
the community or separate character of a debt for attorney fees.
       Jorge contended the Guatemala property had been purchased by his brother as a
gift for their mother; Rosa asserted community funds, including approximately $20,000
that had been kept in the couple’s safe deposit box, had been used to acquire the property.
Following an evidentiary hearing on October 30, 2012 at which 10 witnesses, including
both Jorge and Rosa, testified, the court credited Rosa’s testimony and ruled community
funds had been used and Hacienda El Cerrito was community property or held for the
community. (There was no dispute title to the property was in the name of Jorge’s
mother.) As it explained, “The court believes on balance Mrs. Ruballos was telling the
truth and that Mr. Ruballos was not.” The court also ruled the obligation to pay attorney
                                                             2
fees in an unrelated property dispute was a community debt.
       On November 8, 2012 Jorge, through new counsel, moved to reconsider the ruling
that community funds had been used to buy Hacienda El Cerrito, alleging he had just
discovered his younger brother Raul Ruballos Martinez (Raul) had receipts reflecting
Raul’s purchase of money orders in his own name in the exact amount of the purchase


1
       As is customary in family law proceedings, we refer to the parties by their first
names for clarity and convenience. (See In re Marriage of Left (2012) 208 Cal.App.4th
1137, 1139, fn. 1.)
2
       Although Jorge and Rosa are representing themselves on appeal, each was
represented by counsel in the trial court.
                                             2
price for Hacienda El Cerrito. According to Jorge’s and Raul’s declarations, those
money orders were sent to their mother to give to the seller of the property in Guatemala.
(Raul had been one of the witnesses on behalf of Jorge at the October 30, 2012 trial but
claimed he had not previously disclosed the existence of the receipts because they “were
my private papers and I did not feel the need to show my private information to
everyone.”)
       The court held a further evidentiary hearing on March 5, 2013 at which Jorge and
Raul testified. At the conclusion of the hearing the court denied the motion to reconsider,
ruling once again Jorge’s version of events was not credible and confirming the
                                                                 3
Guatemala property had been acquired with community funds.
       Judgment was entered on March 5, 2013. Jorge filed a timely notice of appeal,
contending substantial evidence does not support the trial court’s finding that community
funds were used to purchase Hacienda El Cerrito.
                                      DISCUSSION
       Property, wherever situated, acquired by a married person during the marriage
with community funds is community property unless transmuted by transfer or agreement
to separate property. (See generally In re Marriage of Valli (2014) 58 Cal.4th 1396,
1400; In re Marriage of Benson (2005) 36 Cal.4th 1096, 1103; Fam. Code, §§ 760, 850.)
Jorge does not contend Hacienda El Cerrito is his separate property, either by virtue of
the source of the funds used to acquire it or post-acquisition transmutation. Rather, he
insists the evidence presented to the family law court established his brother purchased
the property as a gift for their mother and neither he nor Rosa had any interest in it
whatsoever.
       Substantial evidence supports the family law court’s finding Jorge used
community funds to acquire Hacienda El Cerrito. In evaluating Jorge’s challenge, we

3
       Although the trial court stated the motion to reconsider was denied, in essence the
court granted the motion for reconsideration under Code of Civil Procedure section 1008,
held a hearing, reconsidered its prior ruling and then reaffirmed it.
                                              3
view the record in the light most favorable to the prevailing party and resolve all conflicts
and give the benefit of all reasonable inferences in support of the judgment. (See Axis
Surplus Ins. Co. v. Reinoso (2012) 208 Cal.App.4th 181, 189.) We do not evaluate the
credibility of the witnesses or otherwise reweigh the evidence. (See Escamilla v.
Department of Corrections & Rehabilitation (2006) 141 Cal.App.4th 498, 514-515.) The
testimony of a single witness may provide substantial evidence. (In re Marriage of Mix
(1975) 14 Cal.3d 604, 614.)
       Rosa testified Jorge told her in 2004 he intended to buy Hacienda El Cerrito. She
was opposed to the purchase because the property was in Guatemala, “but he insists even
if I disagree.” Rosa additionally testified she heard Jorge ask several individuals to send
money on his behalf to Guatemala. Responding to Jorge’s evidence he had injured his
back in 2002 and from that point forward Social Security and supplemental security
income (SSI) payments were his sole source of income, Rosa testified Jorge held a
variety of part-time jobs after 2002. She acknowledged she was the couple’s primary
wage earner after Jorge’s injury and estimated Jorge’s and her combined annual income
averaged between $30,000 and $40,000 during the relevant time period.
       Finally, Rosa testified she and Jorge had $20,000 in a safe deposit box at the
Glendale branch of the Bank of America to which both she and Jorge had access. In
2005 Rosa discovered the money was gone. When she confronted Jorge, after some
initial denials, he eventually told her he had used the money to purchase Hacienda
El Cerrito.
       Rosa’s father testified Jorge had told him, when the two men were together in
Guatemala, that he wanted to buy Hacienda El Cerrito. On cross examination Jorge’s
counsel asked, “Do you know for a fact whether he actually bought that property?”
Rosa’s father answered, “Yes.” When asked, “How do you know that?” he responded,
“The person that sold it to him spoke to me . . . . And they told me Jorge already




                                             4
        4
bought.” David Martinez, a friend of Rosa’s and Jorge’s, testified Jorge had given him
$3,000 in cash and asked him to send the money by wire transfer to Guatemala to
purchase some property.
       Jorge testified he did not purchase Hacienda El Cerrito or advance any money
toward the acquisition of the property. Title to the property is held by Jorge’s mother,
and it was purchased by his brother Raul as a gift to their mother. Insisting he lacked the
resources to purchase Hacienda El Cerrito, Jorge testified he last worked in 2002; Social
Security and SSI payments were his only source of income. Rental income from a duplex
in Glendale was used in its entirety to pay a portion of the secured loan on the property.
Jorge denied he and Rosa kept any funds in the Bank of America safe deposit box.
       Raul testified he bought Hacienda El Cerrito and gave it as a gift to his and Jorge’s
mother (although Raul also said, if his mother were to sell the property, she would not
keep the proceeds “because I’m the owner”). Raul paid $50,000 for the property; he
borrowed money from his brother Wilfredo Ruballos and his cousin Elmer Ruballos, as
well as from a friend (“Juan”), to be able to purchase the property. He did not ask Jorge
for any money. Both Wilfredo Ruballos and Elmer Ruballos testified consistently with
Raul’s version of the purchase.
       Given the direct conflict in the evidence presented, the trial court was entitled to
credit Rosa’s version of events, corroborated in part by the testimony of two other
witnesses, and to disbelieve Jorge and his brothers. Substantial evidence supported the
court’s ruling community funds were used to purchase Hacienda El Cerrito, including its
finding that, “although modest, Mr. Ruballos had the means over time through part-time
jobs to acquire the amount of money that was necessary to purchase the Hacienda El
Cerrito.”
       Nothing presented on behalf of Jorge in support of his motion to reconsider
undermined the court’s conclusion. Even if properly accepted as newly discovered


4
       The court overruled Jorge’s counsel’s hearsay objection.
                                              5
evidence within the meaning of Code of Civil Procedure section 1008, the copies of
receipts for wire transfers did not indicate in any way the ultimate use of the funds
involved; and Raul’s testimony did little more than repeat his earlier description of his
purported purchase of the property as a gift for his mother. Jorge’s attempt to show Rosa
had lied at the earlier hearing when she said the couple kept $20,000 in the Bank of
America safe deposit box by proving she never had access to the box foundered on
incontrovertible evidence that she did. The court did not abuse its discretion in once
again disbelieving Jorge and denying the motion to reconsider. (See California
Correctional Peace Officers Assn. v. Virga (2010) 181 Cal.App.4th 30, 42 [denial of
motion under Code Civ. Proc., § 1008 reviewed for abuse of discretion]; Lucas v. Santa
Maria Public Airport Dist. (1995) 39 Cal.App.4th 1017, 1027-1028 [same].)
                                     DISPOSITION
       The judgment is affirmed. Rosa Ruballos (Linares) is to recover her costs on
appeal.

                                                 PERLUSS, P. J.

       We concur:



              WOODS, J.



              SEGAL, J.*




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             6